Mr. Justice Hand delivered the opinion of the court: This was an action on the case commenced by the plaintiff, against the defendant, in the superior court of Cook county, to recover damages for a personal injury alleged to have been sustained by the plaintiff while in the employ of the defendant. The jury returned a verdict in favor of the plaintiff for the sum of $10,000, upon which verdict, after overruling .a motion for a new trial, the court rendered judgment in favor of the plaintiff. The defendant prosecuted an appeal to the Appellate Court for the First District, which court made a finding of fact that the defendant was not guilty of the negligence charged in the declaration and reversed the judgment of the trial court without remanding the cause, and plaintiff has sued out a writ of error from this court to review the judgment of the Appellate Court. The only question upon this record open for review in this court is, did the Appellate Court correctly apply the law to the facts as found by that court? Manifestly, if the defendant was not guilty of the negligence charged in the declaration there could be no recovery by plaintiff against the defendant. Chaplin v. Illinois Terminal Railroad Co. 227 Ill. 166. The judgment of the Appellate Court will be affirmed. Judgment affirmed.